Citation Nr: 0433731	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  00-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral wrist 
disorders, to include carpal tunnel syndrome and peripheral 
neuropathy of the right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to October 
1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
service connection for bilateral wrist disorders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 1998, five months prior to separation from service, 
the veteran was seen for a left wrist injury, assessed as 
left wrist strain.  In October 1998, less than a month after 
separation from service, the veteran received private 
treatment for bilateral wrist pain, assessed as overuse 
syndrome.  The veteran reports that pain, tingling, and 
numbness in both wrists began during service, and has 
continued through the present.  In 2002, VA examinations 
found hypesthesia in both wrists, and carpal tunnel syndrome 
in the right wrist.  

The existing record leaves some question as to the diagnosis 
of current disorders of each wrist.  More importantly, the 
record does not contain any medical opinion as to the 
likelihood that current disorders of each wrist were incurred 
or aggravated in service.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should schedule the 
veteran for a new VA medical examination 
to address the diagnoses and likely 
etiology of any disorders of the right 
and left wrists.  The veteran's claims 
file should be provided to the examiner 
for review.  For each wrist disorder 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the disorder began during 
the veteran's military service from 1994 
to 1998, or developed as a result of 
injury or disease during that service.  
The examiner should provide a rationale 
for these opinions.

2.  Thereafter, the AMC or RO should 
readjudicate the claim.  If service 
connection for a disorder of either wrist 
remains denied, the AMC or RO should 
issue to the veteran and her 
representative a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




